Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-17 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 10/6/2020. Claim 1, as amended, now overcomes the 112(a) rejection previously set forth and is in now condition for allowance. Claim 1 and dependent Claims 2-10 are consequently allowed. 

Regarding independent Claims 11 and 15: Claims 11 and 15 now each incorporate the suggestions provided by the Examiner in the interview of 6/2/2021 which included specifying that the divider has a portion with a length in the axial direction that is longer than a length in the perpendicular direction such that the claimed divider configuration in each claim would more closely mirror the divider configuration claimed in Claim 1 (see the interview summary filed 6/9/2021). This distinction overcomes the Charrier et al. reference (US 4,401,058) (hereinafter “Charrier”) that was previously relied upon in the prior art rejections for Claims 11 and 15 since Charrier teaches of a divider that is arranged substantially horizontally such that the axial length is shorter than the horizontal, perpendicular length. Thus, Charrier no longer anticipates Claim 11 or 15 and no motivation would have existed to have completely reconfigured the divider taught by Charrier (or that of any other known prior art) to have arrived at the divider configuration now claimed in combination with the other limitations of each claim. 
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/6/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762